DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 9/16/2021, in which claims 1-5, 7-9 and 11-14 have been amended and entered of record.

Response to Remarks/Arguments
3.    The “Cross-Reference to Related Application” section of the specification has been amended and included in the Amendment. Based on the amended section, the objection to the specification is withdrawn.
4.   The terminal disclaimer filed on 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,714,170 has been reviewed and approved on 9/17/2021. The terminal disclaimer has been recorded.

Allowable Subject Matter 
5.    Claims 1-20 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter:    
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “in writing of the data to the first memory cell from a state where a threshold voltage of the first memory cell is the first level, a plurality of program operations and a plurality of verify operations are performed, each program 15operation including applying a program voltage to the first word line, and each verify operation including applying a read voltage lower than the program voltage, the plurality of program operations comprise a program operation for the second level and a program operation for the 20third level, and the plurality of verify operations comprise a verify operation for the second level, and do not comprise a verify operation for the third level”, and a combination of other limitations thereof as recited in the claim. Claims 2-12 depend on claim 1.  
         Regarding independent claim 13, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “writing the at least 2-bit data to the first memory cell from a state where a threshold voltage of the first memory cell 30is the first level, while performing a plurality of program operations and a plurality of verify operations, each program operation including applying a program voltage to the word line, and each verify operation including applying a read voltage lower- 153 - than the program voltage, wherein: the plurality of program operations comprise a program operation for the second level, a program operation for the third level, and a program operation for the fourth level, and 5the plurality of verify operations comprise a verify operation for the second level, and do not comprise a verify operation for the third level and a verify operation for the fourth level”, and a combination of other limitations thereof as recited in the claim. 
         Regarding independent claim 14, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “perform the verify operation for each state of write 30destinations such that a memory cell transistor having a threshold voltage determined to be lower than or equal to the verify low voltage is set to a first program target, a memory cell transistor having a threshold voltage determined to be- 154 - exceeding the verify low voltage and lower than or equal to the verify high voltage is set to a second program target, and a memory cell transistor having a threshold voltage determined to be exceeding the verify high voltage is set to a 5program-inhibited target, perform the program operation such that while a program voltage is applied to the word line, a first voltage is applied to the bit line connected to the memory cell transistor as the first program target, a second voltage higher than the first voltage 10is applied to the bit line connected to the memory cell transistor as the second program target, and a third voltage higher than the second voltage is applied to the bit line connected to the memory cell transistor as the program-inhibited target, and 15in response to a number of the memory cell transistors having a threshold voltage lower than the verify low voltage becoming lower than or equal to a first value in the verify operation for the first state, execute the verify operation for the second state in a next program loop”, and a combination of other limitations thereof as recited in the claim. Claims 15-20 depend on claim 14.  
7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TRI M HOANG/Primary Examiner, Art Unit 2827